NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



SUSAN E. WYATT, SANDRA LOCK,             )
and ROBERT L. NEWBERRY,                  )
                                         )
             Appellants,                 )
                                         )
v.                                       )      Case No. 2D17-4812
                                         )
ANDREW J. SALTER; MARGARET       )
MARY O'KEEF; TIMOTHY ALLEN       )
KAISER; JEFF W. GOIN; MICHAEL L. )
TERFEHR; JENNY B. TERFEHR;       )
STEPHEN E. KORTA; DEBRA J.       )
KORTA; RONALD HOLLMER;           )
PATRICIA HOLLMER; THE            )
FLANDERS AIRFIELD EASEMENT       )
HOLDERS PROPERTY OWNERS          )
ASSOCIATION, INC. f/k/a FLANDERS )
FIELD PROPERTY OWNERS            )
ASSOCIATION, INC.; ROBERT LOCK; )
TERRY MELTON; and GAYE MELTON, )
                                   )
           Appellees.              )
___________________________________)

Opinion filed October 26, 2018.

Appeal from the Circuit Court for Polk
County; Steven L. Selph, Judge.

Stephen R. Senn and Nicholas L.
Sellars of Peterson & Myers, P.A.,
Lakeland, for Appellants.

Daniel A. Fox, Benjamin W. Hardin, and
Julie Landrigan Ball of Hardin & Ball, P.A.,
Lakeland, for Appellees Andrew J. Salter;
Margaret Mary O'Keef; Timothy Allen
Kaiser; Jeff W. Goin; Michael L. Terfehr;
Jenny B. Terfehr; Stephen E. Korta; Debra
J. Korta; Ronald Hollmer; Patricia Hollmer;
The Flanders Airfield Easement Holders
Property Owners Association, Inc. f/k/a
Flanders Field Property Owners
Association, Inc.

No appearance for remaining Appellees.



PER CURIAM.


              Affirmed.


KHOUZAM, MORRIS, and BADALAMENTI, JJ., Concur.




                                           -2-